

117 HR 3768 IH: Federal Employee Disclosure (FED) Transparency Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3768IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Hice of Georgia introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the disclosure of pension records under the Freedom of Information Act, and for other purposes.1.Short titleThis Act may be cited as the Federal Employee Disclosure (FED) Transparency Act.2.Disclosure of pension records under the Freedom of Information Act(a)In generalNotwithstanding any other provision of law, the pension record of an individual who is an annuitant under chapter 83 or 84 of title 5, United States Code, shall be considered a record for purposes of section 552 of title 5, United States Code (commonly referred to as the Freedom of Information Act), and shall be made available in accordance with subsection (a)(3) of such section.(b)DefinitionsIn this section:(1)AnnuitantThe term annuitant means an annuitant as defined in—(A)section 8331 of title 5, United States Code; or(B)section 8401 of such title.(2)Pension record(A)In generalThe term pension record means any record containing any information concerning an annuitant receiving an annuity under chapter 83 or 84 of title 5, United States Code, including, with respect to the annuitant—(i)full name;(ii)the most recent position of the annuitant, including the agency and division for such position, position title, location, and ZIP code of the place of employment for such position;(iii)date of appointment to such position;(iv)monthly annuity amount;(v)last plan grade, if applicable;(vi)total employee annuity contribution;(vii)total reported wages;(viii)total service credits;(ix)retirement date; and(x)with respect to an annuitant who was an employee of the United States Postal Service, the name of the facility that was the last place of employment of the annuitant.(B)ExclusionsSuch term does not include—(i)information regarding a medical condition of the annuitant; or(ii)any information identifying a designated beneficiary of the individual.(c)Update of regulationsNot later than 30 days after the date of the enactment of this Act, the Director of the Office of Personnel Management shall update section 293.311 of title 5, Code of Federal Regulations, in accordance with the requirements of this section.3.Disclosure, documentation, and reporting of performance awards(a)In generalSubchapter I of chapter 45 of title 5, United States Code, is amended by adding at the end the following:4510.Disclosure, documentation, and reporting of performance awards(a)(1)Not later than 30 days after the end of fiscal year 2021 and each fiscal year thereafter, the head of each agency shall submit a report to the Director of the Office of Personnel Management describing each performance bonus awarded to an employee of the agency during the most recently ended fiscal year, the name of the employee receiving the bonus, and the amount of the bonus.(2)With respect to any performance bonus included in a report submitted under paragraph (1) that was equal to or greater than $10,000, the agency head shall include in the report a detailed description of the reasons why the bonus was awarded and the metrics used to determine that such bonus was appropriate.(b)Not later than January 1 of each fiscal year, the Director of the Office of Personnel Management shall—(1)publish, on the Office’s public internet website, a list containing the name of any employee receiving a performance bonus in the most recently ended fiscal year, the agency that awarded the bonus, and the amount of the bonus; and(2)submit a report to Congress containing a list of each performance bonus awarded in the most recently ended fiscal year that was equal to or greater than $10,000, including the reasons why the bonus was awarded and the metrics used to determine that the bonus was appropriate, as provided under subsection (a)(2).(c)For purposes of this section—(1)the term agency has the meaning given such term in section 4501 and includes—(A)the United States Postal Service and the Postal Regulatory Commission; and(B)notwithstanding the matter following subparagraph (G) of such section, the Tennessee Valley Authority and the Central Bank for Cooperatives; and(2)the term performance bonus includes any performance-based bonus, including a bonus under this subchapter or section 5384..(b)ApplicationThe amendment made by subsection (a) shall apply to any performance bonus (as that term is described in section 4510 of title 5, United States Code, as added by such subsection) made on or after the date of enactment of this Act.(c)Clerical amendmentThe table of sections for subchapter I of chapter 45 of title 5, United States Code, is amended by inserting after the item relating to section 4509 the following:4510. Disclosure, documentation, and reporting of performance awards..